UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 2, 2010 CHENIERE ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 1-16383 95-4352386 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 700 Milam Street Suite 800 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 375-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 2, 2010, J. Robinson Westresigned as a director of Cheniere Energy, Inc. (the “Company”) in order to devote more time to his position as Chairman of PFC Energy and other pursuits.In addition, the Board of Directors of the Company elected Mr. G. Andrea Botta to replace Mr. West as a director of the Company.Mr. Botta was elected as a Class III director of the Company to serve in such office until the 2013 annual meeting of the stockholders of the Company or until his successor shall be duly elected and qualified. Item 8.01Other Events. On August 3, 2010, the Company issued a press release regarding the election of Mr. Botta as a director, a copy of which is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. d)Exhibits Exhibit NumberDescription 99.1* Press Release, dated August 3, 2010. * Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHENIERE ENERGY INC . /s/Meg A. Gentle Meg A. Gentle Senior Vice President and ChiefFinancialOfficer Date:August 3, 2010 EXHIBIT INDEX Exhibit NumberDescription 99.1* Press Release, dated August 3, 2010. * Filed herewith.
